Title: To George Washington from Mr. Le Breton des Chapelles, 21 Aug. 1794 [letter not found]
From: Le Breton des Chapelles
To: Washington, George

Letter not found: from Mr. Le Breton des Chapelles, 21 Aug. 1794. On 9 Dec., George Taylor, Jr., wrote to Le Breton des Chapelles at Cologne, "By direction of the Secretary of State I have the honor to forward to you herein inclosed a statement of Colonel Ternant in answer to your letter to the President of the United States of the 21st August last" (DNA: RG 59, Diplomatic and Consular Instructions). The letter concerned a claim "originally of 813 dollars" for a Revolutionary War debt of the state of Virginia (see Jean-Baptiste, chevalier de Ternant, to Edmund Randolph, 3 Dec., DNA: RG 59, Notes from the French Legation).